10

ll

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT oF NEvADA
ERVIN MIDDLETON, JR-, Case No.: 2:19-cv-348-APG-VCF
V Plaimiff> oRDER DENYING MoTIoNs FoR
‘ ENTRY oF DEFAULT AND DEFAULT
WELLS FARGo BANK, N.A., er al., JUDGMENT
Defendants. [ECF Nos. 14, 16]

 

 

 

 

Ervin l\/liddleton, Jr. moves for entry of default and default judgment against defendant
The Best Service Company. ECF Nos. 14, 16. Based on the affidavit filed by l\/Ir. l\/Iiddleton
(ECF No. 14 at 2-3), it does not appear that the defendant Was properly served under Federal
Rule of Civil Procedure 4. Service by mail is not proper. Mr. Middleton is urged to read and
comply With Federal Rule of Civil Procedure 4 regarding proper service. l\/lr.F Middleton’s
motions for entry of default and default judgment (ECF Nos. 14, 16) are denied without
prejudice.

Dated: March ll, 2019.

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

